Citation Nr: 0916070	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple pulmonary nodules with enlarged left hilar mass, 
later diagnosed as sarcoidosis, and for residuals of 
thoracotomy, claimed as including chest and left torso pain, 
and left torso and left arm impairment.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from June 4, 1975, to June 
28, 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2007, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  In a September 2007 decision, 
the Board denied the Veteran's request to reopen the 
previously denied claim.

The Veteran appealed the Board's September 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In that litigation, a Joint Motion for Remand was 
filed by the appellant and the VA General Counsel, averring 
that remand was required due to the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In an Order of November 
2008, the Court remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 1977, the Board denied the Veteran's claim for 
service connection for mass and nodules of the lungs, on the 
basis that the mass and nodules found on the Veteran's lungs 
during service existed prior to service and were not 
aggravated by service.  The Board's decision was final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Accordingly, new 
and material evidence is required to reopen the claim.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1100, 20.1103 (2008).  In April 1996 and June 
2000 rating decisions, the RO declined to find that new and 
material evidence was received to reopen the previously 
denied claim.  The Veteran was advised of the RO's decisions 
and his appellate rights and did not appeal the 
determinations and they became final.  The June 2000 decision 
is the last final determination.

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2008) apply to all five elements of a 
service connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a January 2005 letter, the RO 
advised the Veteran of its heightened duty to assist him, the 
VCAA requirements, and the VA's duties, with regard to 
substantiating service connection claims for a mental 
disorder, left arm disorder, and arthritis.  The letter was 
not referable to the basis of the prior final denial in his 
claim, or the need for new and material evidence on that 
element.

In a March 2005 letter, the RO addressed the Veteran's claims 
for "left upper torso impaired with pain, [non-service-
connected] pension, loss of left arm and chest pain".  This 
letter also did not explain the evidence needed to 
substantiate the claims to reopen in light of the prior 
denials.

In a March 2006 letter, the RO addressed the elements 
necessary to substantiate an early initial effective date and 
rating amount, see Dingess, but did not notify the Veteran of 
what is necessary to successfully reopen the sarcoidosis and 
surgery residual clams.

However, as noted above, the Court addressed VCAA 
requirements in the context of a claim to reopen.  See Kent 
v. Nicholson, 20 Vet. App. at 1.  In Kent, the Court held 
that VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate that element, or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Id. 

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Kent, another 
notification letter should be sent to the Veteran.

Additionally, in April 2009, the Veteran's attorney submitted 
additional medical and other evidence in support of the claim 
and requested that the matter be remanded for RO 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
(and his attorney) a letter providing 
notification required by the VCAA and Kent 
regarding reopening the claim for service 
connection for  multiple pulmonary nodules 
with enlarged left hilar mass, later 
diagnosed as sarcoidosis, and for 
residuals of a thoracotomy, claimed as 
including chest and left torso pain, and 
left torso and left arm impairment.  The 
letter should provide notice as to the 
type of evidence necessary to substantiate 
the claim, including information 
pertaining to service connection and new 
and material evidence, what evidence the 
Veteran is responsible for obtaining, what 
evidence VA will undertake to obtain, and 
should notify the Veteran to provide all 
relevant evidence in his possession.

a)  Specifically, the letter should 
indicate that the Veteran needs to 
submit new and material evidence to 
reopen the previously denied claim for 
service connection for sarcoidosis and 
it should clearly set forth (i) the 
basis of the prior denial of his claim, 
i.e., that such disability pre-existed 
service and was not aggravated in 
service; (ii) that new and material 
evidence is needed; and (iii) what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were found insufficient 
in the previous denial, i.e., evidence 
showing that the disability either did 
not preexist service or was aggravated 
by service, consistent with the Court's 
holding in Kent v. Nicholson, supra.  

b)  The letter should also indicate 
that the Veteran needs to submit new 
and material evidence to reopen the 
previously denied claim for service 
connection for residuals of a 
thoracotomy and it should clearly set 
forth (i) the basis of the prior denial 
of his claim, i.e., that there was no 
evidence of VA negligence and no 
evidence that he suffered additional 
disability due to the surgery performed 
by VA; (ii) that new and material 
evidence is needed; and (iii) what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection based upon compensation 
under 38 U.S.C.A. § 1151 (West 2002) 
and 38 C.F.R. § 3.361 (2008) that were 
found insufficient in the previous 
denial, i.e., evidence showing that the 
January 1976 surgery resulted in 
additional disability to him and that 
the proximate cause of the additional 
disability was the carelessness, 
negligence, lack of proper skills, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing medical care to the Veteran, 
consistent with the Court's holding in 
Kent v. Nicholson, supra.  

2.	Thereafter, the AMC/RO should 
readjudicate the Veteran's claim on 
appeal.  If the benefits sought remain 
denied, the AMC/RO should furnish the 
Veteran and his attorney with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2006 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




